               Case 1:19-cv-00655-JSR Document 23 Filed 02/27/19 Page 1 of 3
                                                                                 - -- - -.. ====::c.:=:::-i
                                                                                      uNY
                                                                                 "JCUMBNT

     UNITED STATES DISTRICT COURT
                                                                             .,ELECI'RONICALLYF1LL;         II
                                                                               n0r fl·                      11
     SOUTHERN DISTRICT OF NEW YORK
     ----------------------------------------x
     Roberts
                                                                             '        lLFD:~IIµ
                               Plaintiff(s),                                       [PROPOSED]
                                                                         CIVIL CASE MANAGEMENT PLAN
                                                                                 (JUDGE RAKOFF)
                  -v-
                                                                                   19cv00655 (JSR)
     Navios Maritime Holdings
                        Defendant(s).
     ----------------------------------------x

                         This Court requires that this case shall be ready for trial on
                                                 7-29-2019.

      After consultation with counsel for the parties, the following Case Management Plan is adopted.
This plan is also a scheduling order pursuant to Rules 16 and 26(f) of the Federal Rules of Civil Procedure.

     A.      The cas@o be tried to a jury. [Circle as appropriate]

     B.      Joinder of additional parties must be accomplished by March 18, 2019.

     C.      Amended pleadings may be filed without leave of Court until March 29, 2019.

             1.
                                      -
                    Any answer, motion or other response to the Complaint shall be due [-ae-directed
     by the Cm1rt at th~ Febrnaiy 27, 2019 coa.farsnc~ut ne lttteF tlum March 6, 2019r

             2.         <?PP?sit.ion to any motion to dismiss shall be   due~')tlrirty (30) days] after
      an

             3.         Any reply in further support of a motion to dismiss shall be due'fl.iait,.., \'I)
      da~thsoia~t:\rd~~e~. _:__ ~ 'fff'7 _ fa.~
      D.   Discovery (in addition to the dis~ re~uired by Fed. R. Civ. P. 26(a)):

             1.      Documents. First request for production of documents, if any, must be served by
             March 18, 2019. Further document requests may be served as required, but no document
             request may be served later than 30 days prior to the date of the close of discovery as set
             forth in item 6 below.

             2.      Interrogatories. Interrogatories pursuant to Rule 33.3(a) of the Local Civil Rules
             of the Southern District of New York must be served by April 17, 2019. No other
             interrogatories are permitted except upon prior express permission of Judge Rakoff. No
             Rule 33.3(a) interrogatories need be served with respect to disclosures automatically
             required by Fed. R. Civ. P. 26(a).
        Case 1:19-cv-00655-JSR Document 23 Filed 02/27/19 Page 2 of 3



       3.      Experts. With the exception of class certification expert reports (see item E
       below), every party-proponent of a claim (including any counterclaim, cross-claim, or
       third party claim) that intends to offer expert testimony in respect of such claim must
       make the disclosures required by Fed. R. Civ. P. 26(a)(2) by May 29, 2019. Every party-
       opponent of such claim that intends to offer expert testimony in opposition to such claim
       must make the disclosures required by Fed. R. Civ. P. 26(a)(2) by June 10, 2019. No
       expert testimony (whether designated as "rebuttal" or otherwise) will be permitted by
       other experts or beyond the scope of the opinions covered by the aforesaid disclosures
       except upon prior express permission of the Court, application for which must be made
       no later than 10 days after the date specified in the immediately preceding sentence. All
       experts may be deposed, but such depositions must occur within the time limit for all
       depositions set forth below.

       4.      Depositions. All depositions (including any expert depositions, sec item 3 above)
       must be completed by June 14, 2019. Unless counsel agree otherwise or the Court so
       orders, depositions shall not commence until all parties have completed the initial
       disclosures required by Fed. R. Civ. P. 26(a)(l) or until four weeks from the date of this
       Order, whichever is earlier. Depositions shall proceed concurrently, with no party having
       priority, and no deposition shall extend beyond one business day without prior leave of
       the Court.

       5.      Requests to Admit. Requests to Admit, if any, must be served by May 31, 2019
       [insert date that is no later than 30 days prior to date of close of discovery as set forth in
       item 6 below].

       6.       All discovery is to be completed by June 14, 2019. Interim deadlines for items 1-
       5 above may be extended by the parties on consent without application to the Court,
       provided the parties are certain they can still meet the discovery completion date set forth
       in this paragraph. The discovery completion date may be adjourned only upon a showing
       to the Court of extraordinary circumstances, and may not be extended on consent.

E.     Class Certification:

       1.      Experts. Initial class certification expert reports are due by May 10, 2019;
       rebuttal expert reports are due by May 21, 2019.

       2.     Depositions. Any depositions in connection with a motion for class certification
       should be complete by June 5, 2019 and are subject to the rules set forth in item D-4.

       3.     Motions. The motion for class certification shall be filed by May 24, 2019; any
       opposition shall be filed by June 7, 2019; and reply pape~ shall be fil,.e..d by June 14,
       2019. Oral argument on the motion will be held on ~/~ ( ~ 1' ~ ., . .
       ~-                                                         l

F.      Post-discovery summary judgment motions in the form prescribed by the Court's
Individual Rules of Practice may be brought on without further consultation with the Court
provided that a Notice of any such motion, in the form specified in the Court's Individual Rules
of Practice, is filed no later than one week following the close-of-discovery date (item D-6
above) and provided that the moving papers are served by June 21, 2019, answering papers by
July 12, 2019, and reply papers by July 22, 2019 [the last of these days being no later than six
          Case 1:19-cv-00655-JSR Document 23 Filed 02/27/19 Page 3 of 3



weeks following the close of discovery]. Each party must file its respective papers with the Clerk
of the Court on the same date that such papers are served. Additionally, on the same date that any
papers are served and filed, counsel filing and serving the papers must arrange to deliver
courtesy non-electronic hard copies to the Courthouse for delivery to Chambers.

G.      A final pre-trial conference, as ell s oral ar ument on any post-discovery summary
judgment motions, shall be held on ( 'J (' 9: C5l::       l}L. [date to be inserted by the Court], at
which time the Court shall set a firm trial date. The timmg and other requirements for the Joint
Pretrial Order and/or other pre-trial submissions shall be governed by the Court's Individual
Rules of Practice.

H.      All motions and applications shall be governed by Judge Rakoff s Individual Rules of
Practice. Counsel shall promptly familiarize themselves with all of the Court's Individual Rules,
as well as with the Local Rules for the United States District Court for the Southern District of
New York.



                                                        Wok/~
SO ORDERED.


                                                                   U.S.D.J.
DATED:         New York, New York

                         ;fr1?1 "t
